Citation Nr: 1715581	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee instability for the period from October 19, 2006 to September 4, 2015.

2.  Entitlement to a rating in excess of 10 percent for left knee meniscectomy residuals for the period from October 19, 2006 to September 4, 2015.

3.  Entitlement to a rating in excess of 10 percent for left knee severe arthritis with painful motion for the period from October 19, 2006 to June 6, 2012; and a rating in excess of 30 percent for limitation of left knee extension for the period from June 6, 2012 to September 4, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to August 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a 20 percent rating for a left knee disability.  In May 2012, the Board remanded the matter for additional development.  In November 2012, the RO granted a 30 percent disability evaluation for the left knee from June 6, 2012.  In June 2014, the Board again remanded the claim.

An August 2015 Board decision granted (as implemented by January 2016 and May 2016 rating decisions) a 20 percent rating for left knee instability under Diagnostic Code (Code) 5257 for the rating period from October 19, 2006 to September 4, 2015 (the date the Veteran was assigned a temporary total rating); a separate 10 percent rating for left knee meniscectomy residuals under Code 5259 for the rating period from October 19, 2006 to September 4, 2015; a separate 10 percent rating for left knee severe arthritis with painful motion under Code 5003 for the rating period from October 19, 2006 to June 6, 2012; and a separate 30 percent rating for limitation of left knee extension under Code 5261 for the period from June 6, 2012 to September 4, 2015 (and subsuming the 10 percent rating under Code 5003).  See 38 C.F.R. § 4.71a.

The Veteran then appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2016 Joint Motion for Partial Remand (Joint Motion), the Court remanded the case to the Board.  In June 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination with medical opinions regarding the functional impairment caused by his left knee disabilities.
Additionally, a November 2016 rating decision denied the Veteran entitlement to TDIU, which was raised as part and parcel of his increased rating claims and remanded by the Board in August 2015 for development and adjudication.  It has now been recertified to the Board.


FINDINGS OF FACT

1.  From October 19, 2006 to September 4, 2015, the Veteran's left knee disability was not manifested by severe recurrent subluxation or lateral instability at any time.

2.  From October 19, 2006 to September 4, 2015, the Veteran's left knee disability was manifested by symptomatic residuals of meniscectomy; a 10 percent rating is the maximum rating for removal of symptomatic semilunar cartilage.

3.  From October 19, 2006 to June 6, 2012, the Veteran's left knee disability demonstrated severe arthritis and painful motion with flexion no worse than 100 degrees and extension no worse than 0 degrees, even with consideration of functional impairment on use. 

4.  From June 6, 2012 to September 4, 2015, the Veteran's left knee disability was manifested by severe arthritis and painful motion with flexion no worse than 80 degrees and extension no worse than 20 degrees, even with consideration of functional impairment on use.

5.  Prior to September 4, 2015, the Veteran's service-connected disabilities did not meet the schedular criteria for TDIU, and his service-connected disabilities were not of such severity as to preclude his participation in any substantially gainful employment. 

6.  The Veteran had a schedular 100 percent rating for a left knee disability from September 4, 2015 to December 1, 2016.

7.  From December 1, 2016, the Veteran's service-connected disabilities have not been shown to be of such severity so as to render him unable to secure and maintain substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for left knee instability for the period from October 19, 2006 to September 4, 2015 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5257 (2016).

2.  A rating in excess of 10 percent for left knee meniscectomy residuals for the period from October 19, 2006 to September 4, 2015 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Code 5259 (2016).

3.  A rating in excess of 10 percent for left knee severe arthritis with painful motion for the period from October 19, 2006 to June 6, 2012 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 (2016).

4.  A rating in excess of 30 percent for limitation of left knee extension for the period from June 6, 2012 to September 4, 2015 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 (2016).

5.  The criteria for a TDIU rating prior to September 4, 2015 and from December 1, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).

6.  The claim of entitlement to an award of TDIU for the period from September 4, 2015 to December 1, 2016 is moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify regarding the matter of the rating for hearing loss was satisfied by November 2006 and December 2008 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board finds that there has been substantial compliance with prior remand instructions.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in July 2007, June 2012, July 2014, and August 2016.  As will be discussed in greater detail below, the Board finds the examination reports to be (cumulatively) adequate for rating purposes, as they reflect a thorough review of the record and the examinations included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).  

In the recent decision of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Here, X-ray evidence of record reflects that the Veteran has arthritis in the right knee; therefore, the opposite joint is not undamaged.  Regardless, range of motion of the right knee was tested on July 2014 VA examination.  Additionally, pain on passive range of motion was tested on July 2007 and July 2014 VA examinations, while pain on weight-bearing was tested on June 2012 VA examination.  Pain on active range of motion has been tested during all VA examinations during the appeal period.  Therefore, the Board concludes that testing during the pertinent periods has considered pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with consideration of range of the opposite joint.  To the extent that testing has not fully complied with Correia, remanding for further testing would not provide evidence pertinent to the ratings assigned prior to September 4, 2015, as they would only show current pain and range of motion values, not what they would have been at an earlier time.  Therefore, the Veteran is not prejudiced by the Board not remanding for further testing in this regard.

Knee disabilities are rated under Codes 5256 to 5263.  Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  

Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Knee disability may also be rated under Code 5257 based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

Under Code 5259, a 10 percent rating is warranted for removal of symptomatic semilunar cartilage.  Under Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.

Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Codes for the specific joints involved.  When the limitation of motion of the specific joints involved is noncompensable under the appropriate Codes, a 10 percent rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

On July 2007 VA examination, the Veteran reported that he underwent knee surgery in 1974 and arthroscopic surgery in 1979.  He denied any further surgery or injury to the left knee since that time.  He complained of chronic daily pain, weakness, stiffness, swelling, heat, redness, and giving way of the left knee at least once per month.  He denied locking but complained of fatigability and lack of endurance of the knee.  He used Motrin 800 milligrams twice daily with significant relief of his pain.  He denied frank flare-up of joint disease but reported that his symptoms were precipitated by kneeling or squatting, which he was unable to do at all secondary to severe pain.  He reported difficulty walking down stairs and hills secondary to left knee pain.  He denied the use of a crutch, brace or cane.  He denied any dislocation or recurrent subluxation.  He denied constitutional symptoms or inflammatory arthritis.  He reported that this impacted his activities of daily living in that he had difficulty standing for more than one hour or walking more than 20 to 30 yards without severe discomfort.

On physical examination, there was no evidence of swelling or pain on palpation or erythema.  There was no evidence of increased pain or decreased range of motion with repetitive motion testing.  There was severe pain with active and passive range of motion testing, including flexion to 100 degrees and extension to 0 degrees.  There was no evidence of instability to the medial and lateral collateral ligaments.  There was no evidence of instability to the anterior or posterior cruciate ligament.  McMurray's test was unequivocal.  Left knee MRI showed evidence of severe ligamentous injury and injury to the medial and lateral meniscus as well as severe degenerative joint disease.  The examiner opined that, given the grossly abnormal MRI scan and poor range of motion, the Veteran's knee condition was significantly disabling.

Based on this evidence, the August 2007 rating decision on appeal continued a 20 percent rating for the Veteran's residuals of left knee injury, post-operative, under Code 5259-5257.  In May 2012, the Board remanded the matter to afford the Veteran a new VA examination.

On June 6, 2012 VA examination, the Veteran reported that flare-ups of the left knee occurred with bending the knee.  He reported especially when sitting that he had troubles with transferring from sitting to standing, as this caused an increase in pain intensity.  On physical examination, left knee flexion was to 80 degrees with objective evidence of painful motion at 70 degrees.  Extension was to 20 degrees with objective evidence of painful motion at 40 degrees.  Following repetitive use testing, left knee flexion was to 80 degrees and extension was to 20 degrees.  Functional loss/impairment following repetitive-use testing included less movement than normal, weakened movement, incoordination/impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting/standing/weight-bearing.  There was tenderness or pain to palpation of the left knee.  Muscle strength testing was 4/5 for left knee flexion and extension.  The examiner was unable to test for anterior stability, posterior instability, or medial-lateral instability due to pain associated with the knee disability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There was a history of a meniscus condition, with frequent episodes of left joint pain, and a meniscectomy was performed in service; residual signs and/or symptoms due to a meniscectomy included severe degeneration of the left knee joint causing lateral subluxation at the tibiofemoral joint causing decreased range of motion and difficulty with ambulation.  The Veteran reported arthroscopic surgery to the left knee in the 1990s with no residual signs and/or symptoms.  He did not use any assistive devices for locomotion.  X-rays showed suprapatellar joint effusion but no evidence of acute bony left knee abnormality, and advanced degenerative change at the left knee involving all three compartments with lateral subluxation at the tibiofemoral joint.  The examiner opined that the Veteran's left knee disability did not impact his ability to work.  The examiner clarified that pain was measured at a 140 degree angle between the left upper and lower leg, and the Veteran was unable to fully extend the left knee and was measured at a 160 degree angle between the left upper and lower leg; there was no hyperextension of the left knee joint.  The examiner noted that the Veteran's left knee meniscus, which protects the joint from degeneration, was removed in service, and opined that this speeds up the degeneration of the joint beyond the natural degree of progression.

Based on this evidence, a November 2012 rating decision granted a 30 percent rating for residuals of left knee injury, post-operative, effective June 6, 2012 (the date of the examination showing increased symptomatology) under Code 5259-5257.

In June 2014, the Board found the June 2012 VA examination to be inadequate for rating purposes and remanded the matter to afford the Veteran a new examination.

On July 2014 VA examination, the Veteran reported that he was unable to kneel on the left knee.  He complained of increased pain with increased activity or cold/damp weather changes.  He had pain, weakness, and fatigability of the knee joint that could significantly limit functional ability during flare-ups or with repetitive use over a period of time.  On physical examination, left knee flexion was to 100 degrees with objective evidence of painful motion at 0 degrees.  Extension was to 10 degrees with objective evidence of painful motion at 15 degrees.  Following repetitive-use testing, flexion was to 100 degrees and extension was to 10 degrees.  Functional impairment following repetitive-use testing included excess fatigability and incoordination/impaired ability to execute skilled movements smoothly.  There was tenderness or pain to palpation of the left knee.  Muscle strength testing was 4/5 for left knee flexion and extension.  Lachman test (anterior instability) was 1+ (0 to 5 millimeters).  Posterior drawer test (posterior instability) was normal.  Medial-lateral instability test was normal.  There was evidence or history of slight recurrent patellar subluxation/dislocation of the left knee.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran reported frequent episodes of joint pain as a residual sign/symptom due to meniscectomy.  He did not have any residual signs and/or symptoms due to prior arthroscopic knee surgery.  He did not use any assistive devices as a normal mode of locomotion.  X-rays of the left knee showed increased density in the suprapatellar region compatible with a joint effusion; lateral subluxation at the tibiofemoral joint; advanced joint space narrowing at the tibiofemoral joint both medially and laterally as well as the patellofemoral joint to a lesser degree; and chondrocalcinosis at the knee.  The examiner noted that the Veteran was able to walk less than a football field with both knees wrapped and with pain, he was unable to climb ladders safely, he could stand for less than 40 minutes before resting his knees for 5 to 10 minutes and then stand for another 30 to 40 minutes, he could walk up a few stairs by doing so one at a time with the right leg always first and sideways, and he could not kneel or crawl.  The examiner opined that the Veteran's left knee disability impacted his ability to work due to these limitations.  The examiner opined that pain, but not weakness, fatigability or incoordination, could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time and that there was additional limitation due to pain with change in the baseline range of motion due to "pain on use or during flare-ups."  The examiner stated that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups since the Veteran was not examined during a flare-up.  The examiner noted there was lateral subluxation but found no lateral movement with testing; there was mild anterior drawer and negative posterior drawer, and physically there was an obvious shift of the lower leg medially from the knee.    The examiner noted that testing was painful for the Veteran, and he resisted most passive range of motion that was attempted.

Based on this evidence, an August 2015 Board decision granted a 20 percent rating for left knee instability under Code 5257 for the rating period from October 19, 2006 to September 4, 2015; a separate 10 percent rating for left knee meniscectomy residuals under Code 5259 for the rating period from October 19, 2006 to September 4, 2015; a separate 10 percent rating for left knee severe arthritis with painful motion under Code 5003 for the rating period from October 19, 2006 to June 6, 2012; and a separate 30 percent rating for limitation of left knee extension under Code 5261 for the period from June 6, 2012 to September 4, 2015 (and subsuming the 10 percent rating under Code 5003.

Additional VA treatment records reflect symptomatology largely similar to that on the examinations described above.

Rating in excess of 20 percent for left knee instability for the period from October 19, 2006 to September 4, 2015

The Board finds that the Veteran competently and credibly describes left knee giving-way symptoms during the appeal period.  The 20 percent rating assigned contemplates moderate knee instability.  The July 2007 MRI described "mild medial" subluxation.  On July 2014 VA examination, the examiner found +1 on the Lachman test, whereas the posterior stability and medial-lateral stability tests were normal.  The record reflects subjective complaints of instability, and the objective medical evidence of record shows left knee instability that was no more than moderate in degree.  There is no evidence of "severe" instability of the left knee during the relevant appeal period.  Therefore, a rating in excess of 20 percent for left knee instability is denied.

Rating in excess of 10 percent for left knee meniscectomy residuals for the period from October 19, 2006 to September 4, 2015

The Veteran has a history of left meniscal surgeries in 1975 and 1991, and the June 2012 VA examiner noted the Veteran's frequent episodes of left knee pain as being due to his prior meniscal surgeries.  A 10 percent rating is the maximum rating under Code 5259 for removal of symptomatic semilunar cartilage.  There is no evidence that the Veteran has ever experienced "dislocated" semilunar cartilage, to warrant a 20 percent rating under Code 5258.  Indeed, the Veteran has not reported frequent "locking" episodes due to meniscal injury.  Therefore, a rating in excess of 10 percent for left knee meniscectomy residuals is denied.

Rating in excess of 10 percent for left knee severe arthritis with painful motion for the period from October 19, 2006 to June 6, 2012

Prior to June 6, 2012, the only medical evidence regarding limitation of motion of the Veteran's left knee is the July 2007 VA examination.  At that time, flexion of the knee was to 100 degrees and extension was to 0 degrees.  There is no evidence during this time period that the left knee showed flexion limited to 30 degrees or extension limited to 15 degrees, even with the reported limitations regarding pain, weakness, stiffness, swelling, heat, redness, squatting, climbing, and weightbearing, to warrant a 20 percent rating under either Code 5260 or 5261.  Therefore, such rating is not warranted.

Rating in excess of 30 percent for limitation of left knee extension for the period from June 6, 2012 to September 4, 2015 

On June 6, 2012 VA examination, the Veteran's left knee extension was shown to be limited to 20 degrees, warranting a 30 percent rating under Code 5261, and flexion was limited to 80 degrees.  It is not shown at any time that the left knee had extension limited to 30 degrees to warrant a 40 percent rating under Code 5261.  On July 2014 VA examination, extension was to 10 degrees and flexion was to 100 degrees.  There is no credible evidence at any time demonstrating that the Veteran's left knee limitation of motion met the criteria for a rating in excess of 30 degrees; therefore, such rating is not warranted.

The ratings now assigned account for all left knee limitations shown during the periods under consideration.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of higher ratings for the left knee under Codes 5003, 5257, 5259, 5260 and/or 5261.

The record does not show any distinct period of time when symptoms and related impairment of the Veteran's left knee disability exceeded what is encompassed by the schedular criteria for the ratings assigned; therefore, any further "staged" increased rating is not warranted for the left knee disabilities.  The preponderance of the evidence is against the claims on appeal; therefore, the appeal in the matter must be denied.

As this issue was addressed by the April 2016 Joint Motion, the Board has considered whether the claims warrant referral to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The symptoms of, and impairment of function resulting from, the Veteran's service-connected left knee disabilities, fall squarely within the criteria for the schedular ratings assigned.  Specifically, the evidence reveals difficulty with walking, instability, swelling, interference with sitting, standing, and weight bearing.  All of these symptoms are contemplated by the limitation of motion, instability, painful motion, and DeLuca factors considered in the pertinent rating criteria.  The record does not reflect (or suggest) the Veteran has any symptoms/impairment of the left knee disabilities not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate and referral for extraschedular consideration is not warranted.   

TDIU

A TDIU rating may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular, renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.

The initial question for consideration is whether or not the schedular criteria for a TDIU rating in 38 C.F.R. § 4.16(a) are met.  Here, the Veteran has had different ratings during the appeal period; thus, there are various periods of time that need to be considered, specifically, the periods prior to September 4, 2015, from September 4, 2015 to December 1, 2016, and from December 1, 2016 to the present.  These periods will be discussed separately below.  

Prior to September 4, 2015

During this time period, the Veteran's service-connected disabilities included left knee limitation of extension, rated 30 percent; residuals of left knee injury, postoperative, instability, rated 20 percent; left knee severe arthritis with painful motion, rated 10 percent, and left knee meniscectomy residuals, rated 10 percent.  His combined rating was 50 percent.  Therefore, he did not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

The Board must next consider whether the Veteran's service-connected left knee disabilities were sufficient to produce unemployability, such that referral for extraschedular consideration is necessary.  

On June 2012 VA examination, the examiner noted the Veteran's left knee disability caused less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.

On July 2014 VA examination of the knees, the Veteran reported that subsequent to service he worked construction for two years, then at a chemical plant doing multiple jobs throughout the years from warehouse, boiler, floor, and supervision until 2000 when he had to quit due to an inability to climb stairs, stand or walk for any length of time.  Other examinations completed at that time indicate the Veteran also had right knee and lumbar spine disabilities.  The examiner found that the Veteran's bilateral knee disabilities caused the following limitations:  he was able to walk less than a football field with his bilateral knees wrapped and with pain; he was unable to climb ladders safely; he was able to stand for greater than 40 minutes and then rest his knees for 5 to 10 minutes, and then stand for another 30 to 40 minutes; he had trouble walking up stairs and had to do it one at a time, with the right leg always first and sideways; and he could not kneel or crawl.  

On July 2014 VA examination of the spine, the examiner noted that pain in the Veteran's back was also a limiting factor in walking and standing. 

On August 2016 VA examination, the Veteran reported that he worked as a control room operator for 16 years and as a safety environment coordinator for three years with the same company.  He reported he had not worked since 2000 due to a down size in the company and that he quit after negotiating a buyout.  On August 2016 VA examination, the Veteran complained of chronic left knee pain, described as sharp with stiffness every morning that improved as the day progressed.  The left knee pain worsened with stairs, walking, standing or sitting in one position, and it improved with changing position and over-the-counter pain medication.  Additional contributing factors of knee disability included disturbance of locomotion, interference with sitting, and interference with standing.  The examiner opined that the Veteran could be gainfully employed in a sedentary position that required only upper extremity function; the opinion was based only on the left knee disability to include total left knee replacement.  The examiner opined that the Veteran's service-connected left knee disabilities set limitations including lifting/carrying 25 pounds, pushing/pulling 25 pounds, kneeling/squatting limited by knee pain, walking 2 blocks, standing limited by knee pain, sitting 20 minutes, and climbing 2 flights of stairs without difficulty.

In his October 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that his service-connected left knee disability prevented him from securing or following any substantially gainful occupation.  He reported that his disability affected his full-time employment and he last worked full time in January 2003.  At that time he worked as a coordinator at Nova Chemical.  He reported that he had not tried to obtain employment since he became too disabled to work.  He reported having four years of high school education with no other education or training.

Although this evidence indicates that the Veteran's service-connected left knee disabilities caused an employment handicap prior to September 4, 2015, this is not the same as preventing him from engaging in substantially gainful employment.  TDIU is not warranted because a Veteran is unable to engage in his or her chosen profession.  He or she must be unable to secure or follow a substantially gainful occupation, which has been defined as the ability to earn a living wage.  Bowling v. Principi, 15 Vet. App. 1, 7 (2001).  Here, the evidence reflects that the Veteran's nonservice-connected right knee and lumbar spine disabilities also cause functional impairment.  Additionally, the August 2016 VA examiner specifically found that the Veteran would be able to engage in sedentary employment.  

Therefore, a preponderance of the evidence is against a finding that the Veteran's left knee disability made him unemployable prior to September 4, 2015.

Because a preponderance of the evidence is against a finding that the Veteran is unemployable due solely to his service-connected left knee disabilities prior to September 4, 2015, referral for an extraschedular evaluation is not warranted.  38 C.F.R. § 4.16(b). 

From September 4, 2015 to December 1, 2016

During this time period, the Veteran had a 100 percent rating for a left knee total arthroplasty; a 30 percent rating for odynophagia dysphagia, esophageal stricture, effective September 10, 2015; a 10 percent rating for tinnitus and a noncompensable rating for bilateral hearing loss, both effective October 31, 2016. 

Assignment of a total schedular rating does not automatically render a TDIU claim moot.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no 'duplicate counting of disabilities.'  Bradley, 22 Vet. App. at 293.  

Here, the only other disabilities the Veteran is service connected for from September 4, 2015 to December 1, 2016 are odynophagia dysphagia, esophageal stricture, tinnitus, and bilateral hearing loss.  On January 2016 VA examination, the examiner concluded that the Veteran's esophageal condition did not impact on his ability to work.  On December 2016 VA audiological examination, the audiologist found that the Veteran's bilateral hearing loss and tinnitus did not impact the ordinary conditions of his daily life, including his ability to work.  Therefore, a preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected esophageal disability, tinnitus, or hearing loss.

Here, even if the evidence supported a finding that the Veteran was unemployable due to service-connected left knee disabilities, to award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected left knee total arthroplasty would result in duplicate counting of disabilities.

As such, there is no question of law or fact remaining regarding the issue of entitlement to a TDIU during the period from September 4, 2015 to December 1, 2016.  Therefore, that issue is rendered moot and must be dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.

From December 1, 2016

From December 1, 2016, the Veteran's service-connected disabilities include left total knee arthroplasty, rated 50 percent; odynophagia dysphagia, esophageal stricture, rated 30 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated 0 percent.  As the combined rating is 70 percent, and the Veteran has one disability rated at 40 percent or more, the schedular criteria for a TDIU rating are met.    

Therefore, the analysis progresses to whether the Veteran's service-connected disabilities indeed render him unemployable.  As explained above, the evidence does not show that he is unemployable due to esophageal disability, tinnitus, or hearing loss.

As reflected by the evidence described in the portion of the TDIU analysis regarding the period prior to September 4, 2015, the record does not reflect that the Veteran is unable to obtain and retain substantially gainful employment consistent with his education and history as a result of his service-connected left knee disabilities.

The record reflects the Veteran has not worked in several years.  However, this fact, in and of itself, does not provide a basis to conclude that his service-connected disabilities render him unemployable.  

Although the Veteran clearly has some occupational impairment due to his service-connected disabilities, such impairment is the basis for the current ratings that have been assigned.  The record does not reflect that the service-connected disabilities are such as to preclude his participation in gainful employment.  Additionally, the record also reflects the Veteran has nonservice-connected right knee and lumbar spine disabilities that also cause him impairment in job functioning.  As was noted above, nonservice-connected physical disabilities may not be considered in deciding whether or not he is entitled to a TDIU rating.  

The overall record does not support a finding that due to service-connected disability the Veteran has an inability to obtain and retain substantially gainful employment consistent with his education and history.  While the treatment records and VA examination reports show impairment in his physical occupational functioning, the evidence does not show an inability to engage in gainful employment.  Indeed, the August 2016 VA examiner specifically opined that the Veteran could be gainfully employed in a sedentary position that required only upper extremity function.  The medical evidence is quite clear that the Veteran's service-connected esophageal disability and hearing impairments have no significant impact on employability. 
The Board has considered the Court's guidance in Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the facts in this case are distinguishable from Bowling.  In Bowling, according to the Court, there was a plausible basis in the record for a conclusion that the veteran was unable to secure and follow a substantially gainful occupation due to a service-connected disability.  Here, unlike Bowling, the Veteran has not submitted supporting evidence of unemployability based on his service-connected disabilities alone (without regard to nonservice-connected disabilities, age, and/or the employment market).

The Board has considered the Veteran's and his representative's statements in support of the appeal, and does not question that the Veteran's medical disability picture is one of significant industrial impairment.  After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the service-connected disabilities alone preclude his participation in regular substantially gainful employment from December 1, 2016.  Therefore, the claim for TDIU must be denied.


ORDER

A rating in excess of 20 percent for left knee instability for the period from October 19, 2006 to September 4, 2015 is denied.

A rating in excess of 10 percent for left knee meniscectomy residuals for the period from October 19, 2006 to September 4, 2015 is denied.

A rating in excess of 10 percent for left knee severe arthritis with painful motion for the period from October 19, 2006 to June 6, 2012 is denied.

A rating in excess of 30 percent for limitation of left knee extension for the period from June 6, 2012 to September 4, 2015 is denied.

Entitlement to TDIU prior to September 4, 2015 and from December 1, 2016 is denied.
The appeal of the issue of TDIU from September 4, 2015 to December 1, 2016, having been rendered moot, is dismissed.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


